ALDERMAN, Chief Justice,
dissenting.
I would approve the decision of the First District Court and hold that section 45.-031(1) constitutes a clear exception to the mandatory language of section 28.24(14). Section 45.031 governs judicial sales procedure and sets out the fee to be charged by the clerk for his services in this regard. This fee is $25. I agree with the First District that this fee is clearly an alternate fee and an exception to the fee provided for in section 28.24(14).
Taylor v. Tampa Electric Company is distinguishable from the present case because *868the eminent domain statute involved in that case did not provide an alternate fee as does section 45.031.
OVERTON and McDONALD, JJ., concur.